Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/16/21 has been entered.

Status of Claims
Claims 12, 14-15, 17-18, 20, 22, 24-26, 29-30, and 32-45 are pending as of the reply and amendments filed on 2/16/21. Claims 1-11, 13, 16, 19, 21, 23, 27-28, and 31 are canceled; claims 32-45 are new. Claims 12, 14-15, 17-18, 22, 24-26, and 32-45 are currently under examination. Claims 20 and 29-30 are withdrawn from examination currently due to the restriction. 
Claims 12, 14, 15, 17-18, 22, and 24-26 were previously rejected under 103 as being unpatentable over Schneider in view of Hamley. Applicants’ have submitted arguments with respect to the amended claims, filed on 2/16/21, being unpatentable over Schneider in view of Hamley. Applicants’ reasons for traversal are summarized and addressed below.

Applicants have submitted the PTAB rendered a decision on 12/20/18 affirming the obviousness rejection over Schneider and Hamley, however, PTAB explicitly found that “Appellants provided adequate evidence that compounds 3, 4, and 8, when modified with the specific R1 group described in Gallop show only peripheral activity in the formalin test and the PSNL test” and “Appellants also persuasively showed that one of ordinary skill in the art would have expected compounds 3, 4, and 8 to have central activity based on the teachings in Gallop and Fournie-Zaluski.” Appeal Decision at 11. Applicants have further argued: “While the Examiner previously held that “Appellant has possibly described a result or property associated with administering tranilast to an AD patient population as practiced in the prior art” (Appeal Decision at p. 9), but also noted that “Appellant has not even established a narrow range of effectiveness different from what the art teaches to administer” (id). Thus, the PTAB appears to suggest that claims directed to particular doses could indeed be considered non-obvious over Schneider and Hamley. The present response incorporates this approach to advancing prosecution”. 

Applicants’ arguments have been considered but they are not found persuasive. As acknowledged by the PTAB, Schneider teaches the use of tranilast for treating a neurological condition, including Alzheimer’s disease, in an amount that results in a neuroprotective and/or neurodegenerative effect, the amount preferably ranging from about 10 mg to 1000 mg per compound; see points 05-09 under Facts pertinent to the issues of PTAB decision. While it is possible that Applicants’ dosage range in the amended claims may be nonobvious over prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Applicants have further argued consistent with the PTAB’s holding in the Appeal Decision issued on 12/18/20, Applicants have amended the claims to recite particular doses of tranilast that would not be obvious in view of Schneider and/or Hamley. Applicants have further submitted the present independent claims now recite “a total daily dose of 200 to 600 mg”, and the MPEP and Federal Circuit have both instructed “obviousness requires a suggestion of all limitations in a claim”; CFMT Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (emphasis added); see also MPEP 2143. Applicants have maintained both Schneider and Hamley fail to teach or suggest administering the recited doses for the recited conditions, and therefore the 103 rejection cannot be properly sustained.

Applicants’ arguments are not found persuasive. Schneider teaches treatment of neurological diseases, including the elected disease, Alzheimer’s, by orally administering tranilast, and teaches a preferred dosage range of about 10-1000 mg. The dosage range recited prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The PTAB decision further stated “Because Schneider describes administering the same substance to the same patient population in the same oral manner and in similar dosage amounts, the recited claim is not a new and nonobvious method of using an existing composition….Appellant has not even established a narrow range of effectiveness different from what the art teaches to administer” (see top para of p. 9 of 12/18/20 PTAB decision). As discussed previously, nonobviousness can be established if there is evidence that the claimed range is critical to the claimed method or if there is evidence of unexpected results for the claimed range, however, no such evidence has been provided here.

Applicants have further argued although Schneider discusses “neurological conditions” in general, it fails to provide any specific direction to appropriate dosing for any of the amyloid-related conditions recited in the present claims. Applicants have argued amyloid plaques and amyloid formation are only discussed in a single paragraph on p. 7 of Schneider, and similarly Schneider fails to provide any specific direction with respect to appropriate dosing for treating Alzheimer’s disease. Applicants have further argued Schneider teaches “tranilast is orally administered as a therapeutic agent in a dosage of approximately 300 mg. daily for the clinical treatment of allergic diseases such as bronchial asthma, atopic dermatitis and the like” (p. 21), and “tranilast in a dosage of 300 to 1000 mg. daily over a period of 3 months has been found to 

Applicants’ arguments are not found persuasive. The main focus of Schneider is the use of tranilast for treating neurological conditions; see for example the title and abstract. Furthermore, treating the elected condition, Alzheimer’s disease, is explicitly taught (p. 1, last para-p. 2, top para; p. 7, 1st full para-p. 8, top para), and in fact Alzheimer’s is included within the smaller list of preferred neurological conditions to be treated (p. 29, 2nd para). While Applicants have pointed to passages of Schneider discussing the oral dosing of tranilast for other conditions, Applicants have not acknowledged Schneider’s preferred dosage range of tranilast for treating a neurological condition, taught from about 10-1000 mg. (p. 33, top para). As the dosage range in the amended claims is included within the preferred dosage range for tranilast for treating a neurological condition as taught by Schneider, the claimed dosage range would have been prima facie obvious in the absence of evidence indicating the criticality of this range.

Applicants have argued: “The only disclosure in Schneider relating to dosing of tranilast for treating neurological conditions in general (NOT Alzheimer’s or amyloidosis, specifically) is provided on page 33. This paragraph states, “The amount preferably range[s] from about 10 mg to 1000 mg per compound or as a combination and can be determined based on age, race, sex, mode of administration and other factors based on the individual patient.” In other words, 
MPEP § 2144.08 instructs that “[t]he fact that a claimed species or subgenus is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness.” In this situation, the Examiner must consider, intra alia, the size of the prior art genus and whether “the prior art reference expressly teaches a particular reason to select the claimed species or subgenus.” Here, the sprawling dose range of “about 10 mg to about 1000 mg” disclosed in Schneider encompasses the claimed subrange of “200 to 600 mg,” but that alone is insufficient to render the claims obvious given the size of Schneider’s disclosed range. And Schneider’s express teaching that “at least 1000 mg daily, at least 2000 mg daily, or at least 5000 mg daily” are “especially useful” for treating neurological conditions means that Schneider utterly fails to “expressly teach[] a particular reason to select the claimed... subgenus,” as required by MPEP § 2144.08. Accordingly, a person of ordinary skill in the art reading Schneider would not be motivated to use the specifically recited dose range (“a total daily dose of 200 to 600 mg”) to treat the recited amyloid-related conditions, which are not discussed with any degree of specificity in Schneider. Hamley cannot compensate for this deficiency in Schneider, as 

Applicants’ arguments are not found persuasive. Alzheimer’s is included within the list of preferred neurological conditions to be treated with tranilast in Schneider, as discussed previously. Moreover, the preferred dosage range taught by Schneider for treating a neurological condition, of which Alzheimer’s is included as preferred for treatment, is from about 10-1000 mg. It is maintained that one of ordinary skill in the art would have found it prima facie obvious to have treated the elected amyloid condition, Alzheimer’s disease, comprising orally administering a dose of tranilast from 200-600 mg./day, in the absence of evidence indicating the criticality of this range over the broader dosage range of Schneider. As discussed previously, MPEP 2144.05 states: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Applicants’ remarks regarding MPEP § 2144.08 and the broader dosage range of Schneider are not found persuasive, because as discussed earlier, the claimed dosage range clearly lies within the preferred dosage range of Schneider for treating a neurological disorder, with Alzheimer’s included as a preferred neurological disorder for treatment. As Applicants have not yet provided any evidence of the criticality of the claimed range over the range taught by Schneider, the amended claims would still be prima facie obvious over Schneider in view of Hamley. This rejection will be reiterated, with modification to address the amended claims.  


Upon further consideration, a new under 35 USC 112(a) is made, discussed below.
Claims 12, 14-15, 17-18, 22, 24-26, and 32-45 were examined with regards to the previously elected amyloidosis condition, Alzheimer’s disease (AD), and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17-18, 22, 24-26, and 35-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating an amyloid plaque, treating an amyloidosis, and treating dementia, does not reasonably provide enablement for preventing these conditions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See MPEP 2164. Hamley, Chemical Rev., vol. 112, pp. 5147-5192, (2012), of previous record; Perfutto et. al., Nature Rev. Rheumatol., . 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
	
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method for treating or preventing an amyloid plaque, an amyloidosis, and dementia in a patient comprising administering to a patient a total daily dose of 200-600 mg. tranilast or a pharmacologically acceptable salt thereof. The scope of the claims is quite broad, given that they encompass not only treating any amyloid plaque, any amyloidosis, and any form of dementia but also preventing these conditions. 

 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
The state of the art teaches that effective methods of preventing an amyloidosis, such as Alzheimer’s, are currently lacking. Hamley, Chemical Rev., vol. 112, pp. 5147-5192, (2012), teaches that as of the publication date, while several treatments were known to be useful for managing Alzheimer’s disease (AD), there are no treatments that slow, arrest the progression of, or reverse AD (p. 5148, left col., 2nd para). 
Perfutto et. al., Nature Rev. Rheumatol., vol. 6, pp. 417-429, publ. 2010, teaches amyloidosis as a group of diseases characterized by extracellular deposition of fibrillary proteinaceous tissues, and that these diseases can be acquired or inherited (p. 417, left col., 1st para). More than 20 different proteins can form amyloid fibrils in vivo, and the pathogenesis of amyloidosis involves the irreversible transition of proteins from their native conformation into insoluble fibrils resistant to proteolysis (p. 417, right col., lower para-p. 418, left col., bottom para). Amyloidosis can be local or systemic, and cause a variety of organ dysfunctions ranging from renal failure, encephalopathy, cardiomyopathy, peripheral neuropathy, and hepatomegaly (p. 418, right col., last para-p. 419, Table 1 and right col., top para). Current therapies attempt 2M, and transthyretin (TTR) are decreased by different therapies in the long-term is currently lacking (p. 426, left col., last para-right col., next to last para). 
The Fox Foundation teaches Lewy body dementia (LBD) as a progressive brain disease causing changes in memory, thinking, movement, and behavior (see under sec 1, “What is Lewy body dementia?”). The Fox Foundation further teaches LBD and Alzheimer’s as types of dementia with some overlapping symptoms, and that dementia has many potential different causes (see under sec 3, “What is the difference between Lewy body dementia and Alzheimer’s disease?”). The Fox Foundation teaches that current treatments don’t slow or stop LBD progression, and that no therapy has yet proven to prevent this disease (see secs 5 & 7, “How is Lewy body dementia treated?” and “Can Lewy body dementia be prevented?”). 
In view of the lack of examples provided by Applicants for preventing amyloid plaque formation,  prevention of amyloidosis or dementia, coupled with knowledge in the art that methods to effectively accomplish amyloid fibril prevention and dementia prevention are currently lacking, the requirement under 35 USC 112(a) has not been adequately met. 

 (5) The relative skill of those in the art:
The relative skill of one in the art is considerably high, e.g., a neurologist or neuroscientist. Nonetheless, the art provides clear evidence that prevention of the conditions claimed has not yet been achieved. 

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
Applicants have provided evidence to show tranilast can treat amyloid fibrils, an amyloidosis, and ameliorate symptoms of Alzheimer’s disease (para [0035-0043] of Applicants’ specification). However, no such evidence has been provided with respect to prevention of any of these conditions. There is a lack of guidance and absence of working examples for amyloid plaque prevention, amyloidosis prevention, and prevention of dementia. 

(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to teachings of the prior art and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
It is suggested that “preventing” be deleted from the claims to overcome the rejection. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 14-15, 17-18, 22, 24-26 and 32-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et. al., WO 2009/024543 (cited in an IDS), in view of Hamley, Chemical Rev., vol. 112, pp. 5147-5192 (publ. 2012). Both references are of previous record. 

Schneider et. al. teaches the use of tranilast and derivatives thereof for the preparation of a pharmaceutical composition used for treating a neuronal condition or neurodegenerative disease (Abstract; p. 1, 1st para). Neurological or neurodegenerative diseases to be treated include Alzheimer’s disease (p. 1, last para-p. 2, top para; p. 7, 1st full para; p. 29, 2nd para). Schneider teaches Alzheimer’s disease as a neurodegenerative condition characterized by progressive cognitive decline with neuropsychiatric or behavioral symptoms, which involves neuronal loss or atrophy in the temporoparietal cortex and frontal cortex, along with an inflammatory response to the deposition of amyloid plaques and neurofibrillary tangles (p. 7, 1st para). Schneider further teaches the cause of AD is unknown, and while currently available medications provide some symptomatic benefit, no treatments slow disease progression or cure the disease (p. 7, last para-p. 8, top para). Schneider teaches tranilast to be previously used medicinally as an anti-allergy agent, as well as for inhibition of platelet aggregation; nd full para). Schneider et. al. teaches tranilast to be administered orally in addition to other routes of delivery (p. 31, last para). Treatment of a patient in need of neuroregenesis, comprising administering to the patient a therapeutically effective amount of tranilast is taught (p. 19, last para-p. 20, see formula III and 1st para). Schneider et. al. teaches tranilast to induce or enhance neurogenesis in treated patients (p. 24, 1st full para). Schneider et. al. teaches a therapeutically effective amount of the compound to provide a neuroprotective or neuroregenerative effect is taught to preferably range from 10-1000 mg., administered daily as a single dose or repeatedly, and that the amount can be adjusted based on factors such as age, sex, mode of administration, and/or other factors by a person skilled in the art (p. 31, last para; p. 33, top para). Salts of tranilast and/or derivatives are also taught (p. 20, 3rd para). 
Schneider et. al. does not explicitly teach tranilast inhibits or suppresses amyloid fibril formation. 
Hamley teaches Alzheimer’s disease (AD) as the most common cause of dementia, and most cases occur in the elderly, although about 5% occur in patients under 60 years of age and are associated with a genetic etiology (p. 5148, left col., 1st full para). Hamley teaches the aggregation of the amyloid beta-peptide into oligomers or fibrils is implicated as a key pathway associated with Alzheimer’s disease (AD) causation and progression (p. 5147, 2nd para; p. 5149, left col., 1st para). Two major variants of amyloid beta-peptide exist in humans, Aβ40 and Aβ42, and it is thought oligomers of these peptides are toxic agents leading to neurodegeneration (p. 5149, right col., next to last para-p. 5150, right col., top 2 lines). Hamley teaches Aβ42 as the variant implicated in AD pathogenesis, and that Aβ42 is the major component of diffuse Aβ plaques (p. 5152, left col., 1st para). While the production of Aβ40 and Aβ42 in the central st full para). Hamley also teaches TGF-beta-1 was found to induce Aβ-deposition in a mouse model of AD, and TGF-beta-1 has also been found in the CNS of AD patients (p. 5156, left col., top para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have orally administered a total daily dose of tranilast or a pharmaceutically acceptable salt thereof of 200-600 mg. to a patient having AD, for the purpose of ameliorating the disease and improving cognitive function, in view of Schneider and Hamley. Schneider teaches tranilast for the treatment of AD, and that the agent induces neurogenesis in patients, and further teaches oral administration, and that the amount preferably ranges from about 10-1000 mg. daily as a single dose or repeatedly. Hamley further teaches the formation of oligomers or fibrils of amyloid beta peptides, Aβ40 and Aβ42 in humans, is thought to be the causative agent in AD, leading to progressive cognitive decline and neurodegeneration. Hamley additionally teaches TGF-beta-1 to induce Aβ-deposition in a mouse model of AD, and that this cytokine is found in the CNS of AD patients. It would have been prima facie obvious that as Schneider teaches tranilast to suppress TGF-beta-1 release, and for the treatment of AD, that by orally administering a therapeutically effective amount of tranilast to an AD patient, the formation of Aβ fibrils would have been inhibited as a result, leading to improvement in disease symptoms and in cognitive function, in the absence of unexpected results. Regarding the limitations of claims 14, 17, 24, and 42, wherein tranilast is recited as having the effect of dissolving or discharging an amyloid fibril, it is noted that Schneider teaches treatment of the same patient population included within the instant claims for treatment, subjects having AD, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. The preferred dose of tranilast taught by Schneider ranges from about 10-1000 mg/day, which includes the range recited by the instant claims, of 200-600 mg. Schneider further teaches the dose can be determined by a skilled person in the art based on age, sex, mode of administration, and other factors. As the dose range of the instant claims is included within the preferred dose range of Schneider, it would have been prima facie obvious to one of ordinary skill in the art to have arrived at this range, in single or separate doses, e.g., a 100 mg. dose delivered three times daily, in the absence of evidence indicating the criticality of the claimed range over Schneider. See MPEP 2144.05, where it is stated: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 also states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


Conclusion
Claims 12, 14-15, 17-18, 22, 24-26, and 32-45 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627